Citation Nr: 0411095	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  99-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim seeking service connection for bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1941 to September 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 1996 rating determination by the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The supplemental statement of the case issued in October 2002 
indicate that the RO reopened the claim seeking service connection 
for bilateral hearing disability and then denied the reopened 
claim on the merits.  The Board has a legal duty to consider the 
new and material evidence issue regardless of the RO's actions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  See Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that new 
and material evidence has been submitted to reopen the previously 
denied claim.  

It appears to the Board that the appellant also seeks service 
connection for tinnitus.  This matter, which has not yet been 
adjudicated, is referred to the RO for appropriate action.  

In April 2004, the Board granted the appellant's Motion to Advance 
this appeal on the Board's docket due to his advanced age of 84.  
However, other considerations discussed below require a remand of 
this appeal.  


REMAND

Entitlement to service connection for bilateral hearing loss 
disability has been previously denied by final rating actions 
dated in January 1984, August 1988, and December 1992.  The 
current attempt to reopen this claim was commenced in February 
1995.  

The appellant testified at a personal hearing held at the RO in 
March 1996, and a transcript of that hearing is of record.  In 
March 1998, the appellant asked for another personal hearing.  In 
his March 1999 substantive appeal, the appellant declared that he 
did not want a hearing held before Board personnel, but the RO has 
never clarified whether he still wants another hearing before RO 
personnel.  

In addition, the current record does not reflect any attempt by 
the RO to satisfy the notification and duty to assist provisions 
of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

According to the October 2002 supplemental statement of the case, 
the RO applied the version of 38 C.F.R. § 3.156 that became 
effective in August 2001.  Since the current attempt to reopen was 
commenced much earlier, in February 1995, the RO must inform the 
veteran of the provisions of 38 C.F.R. § 3.156(a) (2001) (the 
earlier version of the regulation).    

Accordingly, this appeal is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following further 
actions:  

1.  The RO should issue a letter to the appellant providing him 
with the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2003), to include notice of the 
provisions of 38 C.F.R. § 3.156 (2001) and notice that the 
appellant should submit any pertinent evidence in his possession 
and competent medical evidence of a nexus between his current 
hearing loss disability and his active service.  

2.  The RO should take appropriate steps to obtain a copy of any 
pertinent evidence identified but not provided by the appellant.  

3.  If the RO is unable to obtain a copy of any pertinent evidence 
identified by the appellant, it should so inform the appellant and 
his representative and request them to provide a copy of the 
outstanding evidence.  

4.  The RO should clarify whether the appellant desires a hearing 
before a decision review officer at the RO.  If so, then the RO 
should schedule the veteran for such a hearing, and the transcript 
(if any) of that hearing should be incorporated into the claims 
file.  

5.  The RO should then undertake any other indicated development 
and readjudicate the veteran's claim.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his representative 
should be furnished an appropriate supplemental statement of the 
case and provided the requisite opportunity to respond.  In 
accordance with proper appellate procedures, the case should then 
be returned to the Board for further appellate consideration.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument on 
the remanded matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


        (CONTINUED ON NEXT PAGE)

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



